MEMORANDUM **
Daniel M. Pina, a California state prisoner, appeals pro se from the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging he was denied due process while being held in administrative segregation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Balint v. Carson City, Nev., 180 F.3d 1047, 1050 (9th Cir.1999) (en banc). We affirm.
The district court properly concluded that, to the extent Pina demonstrated a liberty interest, his segregation from other prisoners and the definition of active gang member, were rationally related to prison safety. See Richardson v. City and County of Honolulu, 124 F.3d 1150, 1162 (9th Cir.1997) (holding that a state action that neither utilizes suspect classifications nor implicates fundamental rights will violate substantive due process rights only where it is shown that the action is not “rationally related to a legitimate governmental purpose.”). The district court also properly concluded that periodic reviews that Pina received while being held in administrative segregation were sufficient procedural protections. See Toussaint v. McCarthy, 801 F.2d 1080, 1101 (9th Cir.1986) (instructing that while prison officials must engage in some sort of periodic review of the confinement of prisoners held in administrative segregation, this review does not require that prison officials permit the submission of additional evidence or statements).
Pina’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.